Citation Nr: 1216979	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability.

2.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis. 




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied the Veteran's claim for service connection for a right hip condition.  By way of this decision, the RO also denied the Veteran's requests to reopen claims for service connection for a low back disorder and a left hip disorder.

The Veteran has also appealed from a May 2009 rating decision that granted his claim for service connection for left knee degenerative arthritis and assigned an initial 10 percent rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to an increased initial rating for a left knee disability as well as entitlement to service connection for a lumbar spine disability, right hip disability and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lumbar spine disability was last denied in a July 1999 rating decision as the evidence of record did not document a currently diagnosed disability.

2.  Evidence submitted since the July 1999 rating decision includes information pertaining to a fact necessary to substantiate the claim (i.e., a currently diagnosed lumbar spine disability), the absence of which was the basis of the previous denial.

3.  The Veteran's claim for service connection for a left hip disability was last denied in a July 1999 rating decision as the evidence of record did not document a currently diagnosed disability.

4.  Evidence submitted since the July 1999 rating decision includes information pertaining to a fact necessary to substantiate the claim (i.e., a currently diagnosed left hip disability), the absence of which was the basis of the previous denial


CONCLUSIONS OF LAW

1.  The July 1999 rating decision, which denied service connection for low back pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 
 
2.  Evidence received since the July 1999 rating decision, which denied service connection for low back pain, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The July 1999 rating decision, which denied service connection for a left hip injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 
 
4.  Evidence received since the July 1999 rating decision, which denied service connection for a left hip injury, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Given the Board's favorable disposition of the Veteran's requests to reopen his claims for service connection for a lumbar spine disability and a left hip disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Petition to Reopen Criteria

A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Lumbar Spine Claim

A July 1999 rating decision denied the Veteran's claims for service connection for low back pain as the evidence of record did not establish a currently diagnosed disability.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A.         § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the July 1999 rating decision included the Veteran's service treatment records.

A December 1977 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying Report of Medical History (RMH).  The Veteran complained of lumbar pain for the past two months in September 1978 and paraspinous muscle spasms were assessed.  Complaints of back pain were also noted in November 1987, March 1988, June 1988, April 1995 and May 1995.  A June 1998 service discharge examination was negative for any relevant abnormalities and the Veteran reported recurrent back pain and severe intermittent muscle spasms since November 1987 in an accompanying RMH.

Evidence received since the July 1999 rating decision includes VA treatment records dated through March 2009, Social Security Administration (SSA) records, various private treatment records, Tricare treatment records and a VA examination.

A December 1998 VA lumbar X-ray was normal with a normal lumbar configuration, normal alignment of the vertebrae and unremarkable disc spaces.  A clinical history of low back pain was noted.

A September 2002 Tricare treatment note reflected the Veteran's reports of low back pain after pulling up carpets.  An assessment of back spasms was made.

A May 2003 VA spine examination reflected the Veteran's reports of occasional back pain since suffering an injury to his back in 1985, resulting in a pulled muscle.  He experienced this pain every six months on average and this pain last occurred four months ago.  Following a physical examination, a diagnosis of a lumbar strain with normal findings was made.

A May 2003 VA treatment note reflected the Veteran's reports of chronic intermittent low back pain since 1995 and current low back pain since mowing the grass this morning.  Physical examination revealed tenderness in the paraspinal muscles in the lumbosacral area and an accompanying X-ray was unremarkable.  An assessment of an exacerbation of chronic low back pain was made.

A July 2003 Tricare treatment note indicated that the Veteran had injured his back in May 2003 with a lifting and twisting action.  An acute back strain (May 2003) was found following a physical examination.

A February 2004 VA treatment note reflected the Veteran's complaints of low back pain for the past ten days after lifting a coffin.  A history of low back pain was noted.

A September 2004 VA lumbar computed tomography (CT) scan revealed mild degenerative joint disease at L4-L5 consisting of minimal narrowing and slight lipping.

A June 2005 VA physical medicine treatment note indicated that the Veteran has had chronic low back pain since the early 1990s.  There was no particular injury and the pain began as an occasional back ache that progressed to constant pain.  Impressions of a sacroiliac (SI) joint problem and a L4-5 level spinal problem were made.

A June 2007 VA orthopedic examination reflected the Veteran's reports of low back pain that has grown progressively worse since a spinal anesthetic in the 1980s.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of degenerative disc disease of the lumbar spine was made.  The examiner opined that the Veteran had a few episodes of low back pain from 1987 through 1995 and the initial episode was related to a lumbar injection of an anesthetic agent, per the Veteran.  Such injections are not the cause of degenerative disc disease.  Following separation from service in 1998, the Veteran worked as a contractor in Kuwait.  Treatment records from his work in Kuwait were not available for review.  He was seen for a back injury in 2003 after lifting a rug and in 2002 for back pain.  Degenerative joint disease was identified on radiograph in 2004.  Due to a lack of continuity of medical records, and the multiple different initiating events for low back discomfort, the examiner was unable to state whether or not the current lumbar condition was related to service, or aggravated by service, without resorting to mere speculation.

In an April 2008 statement from H. S., the Veteran's sister, wrote that the Veteran was very active in sports prior to service.  She recalled him talking about his jump status duty and jumping out of airplanes during service.  After service, he has complained of back pain.

An April 2011 VA general medicine examination reflected the Veteran's reports of injuring his back in Honduras in 1986.  He experienced back pain again in the 1990s and was given Demerol injections.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of a lumbosacral spine strain was made.

As noted above, the Veteran's claim for service connection for a low back pain was last denied in a July 1999 rating decision based on the fact that the evidence of record did not document a currently diagnosed low back disability.  As such, medical evidence establishing such a diagnosis would constitute new and material evidence to reopen this claim.  Since the 1999 decision, new evidence added to the record includes two diagnoses of a low back disorder: degenerative disc disease of the lumbar spine (diagnosed in June 2007) and a lumbosacral spine strain (diagnosed in April 2011).   As new and material evidence has been presented, the claim for service connection is therefore reopened.

Left Hip Claim

By way of a July 1999 rating decision, the RO denied the Veteran's claim for service connection for a left hip injury finding that the evidence did not establish a currently diagnosed disability.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the July 1999 rating decision included the Veteran's service treatment records.

A December 1977 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying RMH.  The Veteran complained of left hip pain in October 1979 and a muscle strain was assessed.  A June 1998 service discharge examination was also negative for any relevant abnormalities and the Veteran did not report symptoms related to his left hip in an accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any left hip disability.

Evidence received since the July 1999 rating decision includes VA treatment records dated through March 2009, SSA records, various private treatment records, Tricare treatment records and a VA examination.

Findings on the report of December 1998 VA X-rays of the left hip included: "There is a small benign bone island in the left femoral head.  A small calcification is also seen just inferior to the right ischium."

 A September 2003 Tricare treatment note reflected the Veteran's reports of sharp left hip (buttock) pain that limited walking.  An assessment of hip osteoarthritis was made.

A September 2003 VA hip X-ray was negative except for a small bone island in the subcapitate of the left femur and soft tissue calcifications.  There was no significant interval change in comparison to the previous December 1998 examination.

The Veteran generally reported problems with his hip in a December 2003 VA psychiatric examination.

A December 2003 Tricare left hip X-ray was unremarkable except for a focal density in the femoral head that was most likely a bone island.

A February 2004 VA treatment note contained an assessment of hip degenerative joint disease.

A June 2007 VA orthopedic examiner, following a physical examination and a review of the Veteran's claims file, issued a diagnosis of a left hip strain.  The examiner opined that he could not provide an opinion regarding the etiology of this disability as the Veteran was seen for left hip discomfort in 1979 and next evaluated for left hip discomfort approximately 24 years later, after working as a private contractor performing physical activities in Kuwait.  Medical records related to his work in Kuwait were unavailable.  The examiner further opined that it would be mere speculation to establish a continuity between the current left hip condition and the condition noted in service.

In an April 2008 statement from H. S., the Veteran's sister, wrote that the Veteran complained of hip pain after service.

The Veteran's claim for service connection for a left hip injury was last denied in a July 1999 rating decision based on the fact that the evidence did not document a currently diagnosed left hip disability.  Medical evidence establishing such a diagnosis is required to reopen this claim.  Since the last final denial in July 1999, newly received evidence includes not only diagnoses involving the hip (left hip strain diagnosed in June 2007 and degenerative joint disease assessed in February 2004), but also X-ray evidence noting some unusual findings as long ago as December 1998.  This evidence is new and material, and the claim for service connection is therefore reopened.


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened.
	
New and material evidence having been received, the claim for service connection for a left hip disability is reopened.


REMAND

The last VA examinations with opinions regarding the likely etiology of the Veteran's left hip and low back problems was in June 2007.  The June 2007 VA orthopedic examiner opined that that he could not provide an etiological opinion as to the Veteran's hip and low back conditions without resorting to mere speculation.  Since 2007, additional pertinent evidence and argument has been added to the claims file.  This examiner also did not address the report of December 1998 lumbar X-ray, which was performed several months after service discharge and prior to his work as a private contractor, and noted a clinical history of low back pain.  Likewise, it did not discuss the report of a December 1998 X-rays of the left hip, which noted a benign bone island in the left femoral head and calcification inferior to the right ischium.  The Veteran should be afforded a new examination that shows consideration of all the new evidence and argument, and an opinion as to the likelihood that any hip or back is related to service.  

A new examination is also necessary to document the severity of the Veteran's left knee disorder.  VA examined the knee in June 2007 and April 2011.  While the Veteran gave subjective reports indicating that he wore a knee brace, neither examination addressed whether the Veteran suffered from recurrent subluxation or lateral instability.   The April 2011 examination also noted that there was pain on left knee motion but did not indicate when this pain began or whether left knee range of motion was additionally limited by weakened movement, excess fatigability, incoordination or flare-ups.  Such information is required to properly rate the Veteran's left knee.

Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent VA or private medical treatment. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ascertain whether there are any outstanding records of pertinent VA or private medical treatment that should be obtained and added to the file.  Waivers should be solicited, if necessary, and the RO/AMC should take efforts to obtain copies of pertinent records for the file.  

2.  The RO/AMC should afford the Veteran a new VA examination to determine the precise diagnoses and likely etiology of the Veteran's claimed hip disability and lumbar spine disability.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disability of either hip and/or the lumbar spine?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since February 2007.

b)  Is it at least as likely as not (50 percent or greater probability) that any such diagnosed disability of either hip and/or lumbar spine had its onset during the Veteran's period of active duty service from April 1979 to October 1998; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the October 1979 complaints of left hip pain, the June 1998 complaints of right hip pain and the December 1998 left hip X-ray.  The examiner should also comment on the Veteran's multiple complaints of low back pain during service and the December 1998 lumbar X-ray.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide reasons why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and severity of his service connected left knee disorder.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner should identify the range of motion reported in degrees for the left knee, with and without pain. The examiner should describe the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakened movement for the knee. To the extent possible, the examiner should express any functional loss due to such factors in terms of additional degrees of limited motion of each knee.  Based on objective demonstration of repetitive motion of the knee, the examiner should express an opinion as to whether pain limits functional ability during flare-ups or when the knee is used repeatedly over a period of time. This determination should be expressed, if feasible, in terms of additional degrees of limited motion for each knee due to pain on use during flare-ups.  

The examiner should determine whether there is lateral instability or recurrent subluxation of the left knee; and, if so, this determination should be expressed in terms of slight, moderate, or severe, due to either lateral instability or recurrent subluxation, for the knee.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


